KOHLSAAT, Circuit Judge
(after stating the facts as above). The city undertakes no defense of its servant, the bridgetender, nor of the manner in which the bridge was manipulated, but sets up the vessel’s failure to comply with the city ordinance as to speed, signals, and entering a draw, above set forth. We are unable to discover from the record any culpable negligence on the part of the vessel. She was well within the ordinance speed limit. The defendant’s evidence and reasoning fail to demonstrate that she entered the draw before the bridge *91was centered on the center protection, or while the bridge was opening. On the other hand, the c-ity’s negligence was gross.
Defendant’s contention that, in the absence of proof upon the su1> ject, the court will assume that the danger signal was set, is without merit. The very fact that the bridge was opened in response to the Marion’s whistle rebuts any presumption, were any raised, that there existed any such condition as called for the lifting of the closed or any other stop signal. This record calls for no consideration whatever of the defense that the danger signals were not obeyed. That in the excitement and alarm caused by the reckless mismanagement of thé bridge, the officer should have done or failed to do the wisest thing, in no way relieves the city from the result of the carelessness of its servants. The E. A. Packer (C. C.) 49 Fed. 92; The Blue Jacket, 144 U. S. 371, 12 Sup. Ct. 711, 36 L. Ed. 469. A party may not precipitate an alarming situation, calling- for extraordinary skill and prudence, and hope to escape liability for the injury done by questioning the conduct of the imperiled parties under the sudden strain of the movement. An ordinarily prudent man is one who meets efficiently the ordinary duties of his position. The acts of the officers of the Marion in no way fell short of their obligation to their owners and to the city. The liability of the city under the facts of the ckse is clear.
The decree of the District Court is 'affirmed.